DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), hereinafter “Mosse”, and further in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), hereinafter “Hamon”.

As per claim 1, Mosse discloses:
a computer-implemented method for estimating reservoir stratigraphy, quality, and connectivity in a geographic volume of interest, the method being implemented in a computer system, the computer system including one or more physical computer processors and non-transient electronic storage (Mosse, paragraph [0022] discloses a computer with a processor and storage to store instructions for execution for obtaining a stratigraphic model of a geological environment.)

the method comprising obtaining, from the electronic storage, geological data corresponding to the geographic volume of interest (Mosse, paragraph [0003] discloses receiving geologic environment data, including rock composition, depositional and diagenetic components.)

generating a framework for sediment deposition using a first set of multiple physical, chemical, biological, and geological processes (Mosse, paragraph [0061] discloses framework for modeling and simulation, with paragraphs [0079] - [0081] providing data used from modeling with regards to sedimentary basins formed over a period of time, including information from facies variations, seismic, remote-sensing, electromagnetic, gravity, well log data, as well as geochemical, timing, boundary conditions, and geological event and providing equations to model temperature, pressure, and porosity distributions.)

Mosse does not expressly disclose:
generating a representation of sediment deposition by applying the geological data corresponding to the geographic volume of interest to the framework for sediment deposition, wherein the representation of sediment deposition indicates a change to an amount of sediment in the geographic volume of interest as a function of position and time; and
displaying the representation of sediment deposition on a graphical user interface.

Hamon however discloses:
generating a representation of sediment deposition by applying the geological data corresponding to the geographic volume of interest to the framework for sediment deposition (Hamon, paragraph [0027] discloses measurements and information from a simulator during time step, with paragraph [0050] adding stratigraphic measurements from a basin obtained as parameters for a simulation, using time steps to show the amount of sediment provided to a layer based on the volume of the layer, which can be used to define input parameters for models, including hydrologic and diagenetic models.)

wherein the representation of sediment deposition indicates a change to an amount of sediment in the geographic volume of interest as a function of position and time (Hamon, paragraph [0027] discloses measurements and information from a simulator during time step, including chemical composition and direction of circulation of fluids for a cell in the model, with paragraph [0050] disclosing the amount of sediment provided during a time step based on the volume of a sedimentary layer and sedimentation time, provided as input parameters for models, including hydrologic and diagenetic models.)

(Hamon, paragraph [0090] discloses a hydraulic model implemented in time steps, with the model shown in FIG. 1A and 1B.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse with the volumes of sediment change occurring during time steps teaching of Hamon. The motivation to do so would have been because Hamon discloses the benefit of the use of a stratigraphic simulation with a hydrologic and diagenetic model to account for fluxes within a sedimentary basin that allows a more realistic modeling of the evolution of the chemical composition of fluid circulating in the basis, and thus, of the fluid-rock interactions over geologic time (Hamon, paragraph [0024]).

As per claim 18, Mosse discloses:
a computer-implemented method for estimating reservoir stratigraphy, quality, and connectivity in a geographic volume of interest, the method being implemented in a computer system, the computer system including one or more physical computer processors and non-transient electronic storage (Mosse, paragraph [0022] discloses a computer with a processor and storage to store instructions for execution for obtaining a stratigraphic model of a geological environment.)

the method comprising obtaining, from the electronic storage, geological data corresponding to the geographic volume of interest (Mosse, paragraph [0003] discloses receiving geologic environment data, including rock composition, depositional and diagenetic components.)

obtaining a framework using a set of multiple physical, chemical, biological, and geological processes (Mosse, paragraph [0061] discloses framework for modeling and simulation, with paragraphs [0079] - [0081] providing data used from modeling with regards to sedimentary basins formed over a period of time, including information from facies variations, seismic, remote-sensing, electromagnetic, gravity, well log data, as well as geochemical, timing, boundary conditions, and geological event and providing equations to model temperature, pressure, and porosity distributions.)

	Mosse does not expressly disclose:
generating a representation by applying the geological data corresponding to the geographic volume of interest to the framework, wherein the representation indicates a change in one or more geological features of the geographic volume of interest as a function of position and time; and 
displaying the representation on a graphical user interface.

Hamon however discloses:
generating a representation by applying the geological data corresponding to the geographic volume of interest to the framework (Hamon, paragraph [0027] discloses measurements and information from a simulator during time step, with paragraph [0050] adding stratigraphic measurements from a basin obtained as parameters for a simulation, using time steps to show the amount of sediment provided to a layer based on the volume of the layer, which can be used to define input parameters for models, including hydrologic and diagenetic models.)

wherein the representation indicates a change in one or more geological features of the geographic volume of interest as a function of position and time (Hamon, paragraph [0027] discloses measurements and information from a simulator during time step, including chemical composition and direction of circulation of fluids for a cell in the model, with paragraph [0050] disclosing the amount of sediment provided during a time step based on the volume of a sedimentary layer and sedimentation time, provided as input parameters for models, including hydrologic and diagenetic models.)

displaying the representation on a graphical user interface (Hamon, paragraph [0090] discloses a hydraulic model implemented in time steps, with the model shown in FIG. 1A and 1B.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse with the volumes of sediment change occurring during time steps teaching of Hamon. The motivation to do so would have been because Hamon discloses the benefit of the use of a stratigraphic simulation with a hydrologic and diagenetic model to account for fluxes within a sedimentary basin that allows a more realistic modeling of the evolution of the chemical composition of fluid circulating in the basis, and thus, of the fluid-rock interactions over geologic time (Hamon, paragraph [0024]).

For claim 5: The combination of Mosse and Hamon, discloses claim 5: The computer-implemented method of claim 1, wherein:
the first set of multiple physical, chemical, biological, and geological processes comprises sedimentary precipitation processes (Mosse, paragraph [0261] discloses sedimentary rocks formed based on biogenetic activity or precipitation.)

For claim 6: The combination of Mosse and Hamon discloses claim 6: The computer-implemented method of claim 1, wherein:
the change is a formation of sediment in the geographic volume of interest (Mosse, paragraph [0079] discloses a sedimentary basin as a type of geologic environment in which facies and geobody features are formed over a period of time.)

For claim 19: The combination of Mosse and Hamon discloses claim 19: The computer-implemented method of claim 18, wherein:
the one or more geological features comprise one or more of sediment and rock volumes (Mosse, paragraph [0058] discloses a geologic environment that includes a sedimentary basin, and paragraph [0072] adds a geologic environment also including rocks at different orientations (horizontal, vertical, etc.)

s 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), and further in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), hereinafter “Cai-Neng”.

As per claim 2, the combination of Mosse and Hamon discloses the method of claim 1.
	The combination of Mosse and Hamon does not expressly disclose:
generating a framework for diagenesis using a second set of multiple physical, chemical, biological, and geological processes; 
generating a representation of diagenesis based on the framework for diagenesis and the representation of sediment deposition, 
wherein the representation of diagenesis indicates a change in porosity and permeability as a function of position and time; and 
displaying the representation of diagenesis on the graphical user interface.

Cai-Neng however discloses:
generating a framework for diagenesis using a second set of multiple physical, chemical, biological, and geological processes (Cai-Neng, page 538 (page 13), right column, lines 18 - 40 discloses types of diagenetic and sedimentary environments, with stress, faults and fractures, weathering, porosity and permeability conditions, along with disclosing diagenesis with regards to different sequence of framework, and the diagenetic environment and conditions including sediment fabric components, fluid type, physical and chemical properties, temperature and pressure.)

generating a representation of diagenesis based on the framework for diagenesis and the representation of sediment deposition (Cai-Neng, page 538 (page 13), right column, lines 27 - 35 discloses diagenesis with regards to different sequence of framework, with sedimentary type of diagenesis includes different sedimentary environments and sediments with different components and grain sizes on diagenesis, with lines 48 - 53 through page 539 (page 14), left column, lines 1 - 2 adding a diagenetic simulation using sedimentary environments, pressure and temperature conditions, among additional conditions using a different sequence framework.)

wherein the representation of diagenesis indicates a change in porosity and permeability as a function of position and time (Cai-Neng, page 539 (page 14), left column, lines 8 - 9 through right column, lines 1 - 8 discloses permeability and porosity conditions of diagenesis facies characterized in geologic bodies at a particular time and area or region.)

displaying the representation of diagenesis on the graphical user interface (Cai-Neng, page 534 (page 9), right column, lines 10 - 14 discloses sedimentary diagenesis analysis under sequence framework, as shown in FIG. 11, and page 535 (page 10), right column, lines 4 - 5 through page 536 (page 11), left column, lines 1 - 2 discloses performing a diagenesis numerical simulation regarding sedimentary diagenesis conditions and controlling factors.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse and the volumes of sediment change occurring during time steps teaching of Hamon with the diagenesis and sediment teaching found in Cai-Neng. The motivation to do so would have been because Cai-Neng discloses the benefit of an improvement of exploration level and precision with regards to studies on sedimentary facies in hydrocarbon bearing basins providing the key to exploration and research in the form of seeking high quality reservoir rocks and high production enrichment blocks, compared to previous reservoir predictions which needed a higher research level (Cai-Neng, page 538 (page 13), left column, lines 17 - 25).

For claim 3: The combination of Mosse, Hamon, and Cai-Neng discloses claim 3: The computer-implemented method of claim 2, wherein:
the representation of sediment deposition comprises one or more rock volumes from the change to the amount of sediment in the geographic volume of interest (Cai-Neng, page 534 (page 9), right column, lines 10 - 14 discloses sedimentary diagenesis condition analysis which includes establishing sedimentary facies or system distribution maps under a sequence framework. FIG. 11 discloses the sedimentary distribution map, and page 538 (page 13), right column, lines 42 - 46 discloses rock components with regards to the sedimentary environment and facies.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse and the volumes of sediment change occurring during time steps teaching of Hamon with the diagenesis and sediment teaching found in Cai-Neng and the additional teaching of rock components regarding the sedimentary environment. The motivation to do so would have been because Cai-Neng discloses the benefit of an improvement of exploration level and precision with regards to studies on sedimentary facies in hydrocarbon bearing basins providing the key to exploration and research in the form of seeking high quality reservoir rocks and high production enrichment blocks, compared to previous reservoir predictions which needed a higher research level (Cai-Neng, page 538 (page 13), left column, lines 17 - 25).

For claim 8: The combination of Mosse, Hamon, and Cai-Neng discloses claim 8: The computer-implemented method of claim 2, wherein:
the change in the rock volume corresponds to a shape, size, and chemical composition of mineral components in the rock volume (Hamon, paragraph [0052] discloses a stratigraphic simulator performed that includes the size of the sediment grains as a characteristic of the sediments, with paragraph [0063] discloses a shape formed for the sediments during the time step in a stratigraphic simulation, and paragraph [0089] discloses chemical composition of fluids in a cell.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse, the volumes of sediment change occurring during time steps teaching of Hamon, and the diagenesis and sediment teaching found in Cai-Neng with the additional teaching of shape, size and chemical .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), and further in view of Tapscott et al. (U.S. PG Pub 2011/0264430 A1), hereinafter “Tapscott”.

As per claim 4, the combination of Mosse, Hamon, and Cai-Neng discloses the method of claim 2.
The combination of Mosse, Hamon, and Cai-Neng does not expressly disclose:
wherein the first set of multiple physical, chemical, biological, and geological processes is different from the second set of multiple physical, chemical, biological, and geological processes.

Tapscott however discloses:
wherein the first set of multiple physical, chemical, biological, and geological processes is different from the second set of multiple physical, chemical, biological, and geological processes (Tapscott, paragraph [0073] discloses properties and attributes with regards of cells with sediments include lithology or grain size proportions, water depth or elevation, structural dip, or other environmental conditions, thickness, and diagenesis affected reservoir quality includes reservoir facies, temperature, pressure, and maturity, providing sediments and diagenesis affected areas having different types of properties and attributes.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), and further in view of Santos et al. (“The Driving Forces of Porewater and Groundwater Flow in Permeable Coastal Sediments: A Review”), hereinafter “Santos”.

As per claim 7, the combination of Mosse, Hamon, and Cai-Neng discloses the method of claim 2.
The combination of Mosse, Hamon, and Cai-Neng does not expressly disclose:
wherein the second set of multiple physical, chemical, biological, and geological processes comprises a groundwater circulation representation and a reactive groundwater representation.

Santos however discloses:
wherein the second set of multiple physical, chemical, biological, and geological processes comprises a groundwater circulation representation and a reactive groundwater representation (Santos, page 3, left column, lines 21 - 29 discloses “porewater exchange” or “submarine groundwater discharge” defined as flow of water from the sea bed to the coastal ocean, and includes groundwater flow and seawater recirculation, and page 8, left column, lines 23 - 33 discloses biogeochemical reaction models as a type of numerical model using hydrogeological data associated with porewater flows and diagenetic processes.)
Page 1, right column, lines 9 - 10 provides context of flow in sand sediments in terms of porewater or groundwater.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse and the volumes of sediment change occurring during time steps teaching of Hamon with the diagenesis and sediment teaching found in Cai-Neng and the groundwater teaching with regards to sediments and diagenesis teaching of Santos. The motivation to do so would have been because Santos discloses the benefit of estimates which takes into account all driving forces with regards to porewater advection in permeable sediments, compared to previous research which focused on a single process with little reference to its relative contribution to the total porewater exchange rates, in which the teachings of Santos illustrates why the approximations of the magnitude of porewater advection in permeable sediments should be considered (Santos, page 12, left column, lines 16).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), and further in view of Cross et al (U.S. PG Pub 2002/0099504 A1), hereinafter “Cross”.

As per claim 9, the combination of Mosse and Hamon discloses the method of claim 1.
	The combination of Mosse and Hamon does not expressly disclose:
wherein the stratigraphy comprises a carbonate stratigraphy.

Cross however discloses:
wherein the stratigraphy comprises a carbonate stratigraphy (Cross, paragraph [0033] discloses a carbonate model to simulate stratigraphy at reservoir to basin scales.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse and the volumes of sediment change occurring during time steps teaching of Hamon 

As per claim 20, note the rejections of claim 9 above. The instant claim 20 recites substantially the same limitations as the above rejected claim 9, and is therefore rejected under the same prior art teachings.

Claims 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), and further in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1).

As per claim 10, Mosse discloses:
a computer-implemented method for estimating reservoir stratigraphy, quality, and connectivity in a geographic volume of interest the method being implemented in a computer system (Mosse, paragraph [0022] discloses a computer for obtaining a stratigraphic model of a geological environment.)

the computer system including one or more physical computer processors and non-transient electronic storage, (Mosse, paragraph [0022] discloses the computer includes at least a processor and at least one type of storage to store instructions for execution for obtaining a stratigraphic model of a geological environment.)

the method comprising obtaining, from the electronic storage, geological data corresponding to the geographic volume of interest (Mosse, paragraph [0003] discloses receiving geologic environment data, including rock composition, depositional and diagenetic components.)

obtaining a framework for sediment deposition using a first set of multiple physical, chemical, biological, and geological processes (Mosse, paragraph [0061] discloses framework for modeling and simulation, with paragraphs [0079] - [0081] providing data used from modeling with regards to sedimentary basins formed over a period of time, including information from facies variations, seismic, remote-sensing, electromagnetic, gravity, well log data, as well as geochemical, timing, boundary conditions, and geological event and providing equations to model temperature, pressure, and porosity distributions.)

	Mosse does not expressly disclose:
	obtaining a framework for diagenesis using a second set of multiple physical, chemical, biological, and geological processes;
generating a representation of sediment deposition by applying the geological data corresponding to the geographic volume of interest to the framework for sediment deposition;
generating a representation of sediment deposition by applying the geological data corresponding to the geographic volume of interest to the framework for sediment deposition; 
generating a representation of diagenesis based on the framework for diagenesis and the representation of sediment deposition, 
wherein the representation of sediment deposition indicates a change to an amount of sediment in the geographic volume of interest as a function of position and time; 
the representation of diagenesis indicates a change in porosity and permeability as a function of position and time; and 
displaying the representation of sediment deposition and the representation of diagenesis on a graphical user interface.

Cai-Neng however discloses:
obtaining a framework for diagenesis using a second set of multiple physical, chemical, biological, and geological processes (Cai-Neng, page 538 (page 13), right column, lines 18 - 40 discloses types of diagenetic and sedimentary environments, with stress, faults and fractures, weathering, porosity and permeability conditions, along with disclosing diagenesis with regards to different sequence of framework, and the diagenetic environment and conditions including sediment fabric components, fluid type, physical and chemical properties, temperature and pressure.)

generating a representation of sediment deposition by applying the geological data corresponding to the geographic volume of interest to the framework for sediment deposition (Cai-Neng, page 534 (page 9), right column, lines 10 - 14 discloses sedimentary diagenesis condition analysis which includes establishing sedimentary facies or system distribution maps under a sequence framework. FIG. 11 discloses the sedimentary distribution map.)

generating a representation of diagenesis based on the framework for diagenesis and the representation of sediment deposition (Cai-Neng, page 538 (page 13), right column, lines 27 - 35 discloses diagenesis with regards to different sequence of framework, with sedimentary type of diagenesis includes different sedimentary environments and sediments with different components and grain sizes on diagenesis, with lines 48 - 53 through page 539 (page 14), left column, lines 1 - 2 adding a diagenetic simulation using sedimentary environments, pressure and temperature conditions, among additional conditions using a different sequence framework.)

the representation of diagenesis indicates a change in porosity and permeability as a function of position and time (Cai-Neng, page 539 (page 14), left column, lines 8 - 9 through right column, lines 1 - 8 discloses permeability and porosity conditions of diagenesis facies characterized in geologic bodies at a particular time and area or region.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse with the diagenesis and sediment teaching found in Cai-Neng. The motivation to do so would have been because Cai-Neng discloses the benefit of an improvement of exploration level and precision with regards to studies on sedimentary facies in hydrocarbon bearing basins providing the key to exploration and research in the form of seeking high quality reservoir rocks and high production enrichment blocks, compared to 

	Mosse and Cai-Neng does not expressly disclose:
	wherein the representation of sediment deposition indicates a change to an amount of sediment in the geographic volume of interest as a function of position and time; and
displaying the representation of sediment deposition and the representation of diagenesis on a graphical user interface.

Hamon however discloses:
wherein the representation of sediment deposition indicates a change to an amount of sediment in the geographic volume of interest as a function of position and time (Hamon, paragraph [0027] discloses measurements and information from a simulator during time step, including chemical composition and direction of circulation of fluids for a cell in the model, with paragraph [0050] disclosing the amount of sediment provided during a time step based on the volume of a sedimentary layer and sedimentation time, provided as input parameters for models, including hydrologic and diagenetic models.)

displaying the representation of sediment deposition and the representation of diagenesis on a graphical user interface (Hamon, paragraph [0090] discloses a hydraulic model implemented in time steps, with the model shown in FIG. 1A and 1B.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse with the diagenesis and sediment teaching found in Cai-Neng and the volumes of sediment change occurring during time steps teaching of Hamon. The motivation to do so would have been because Hamon discloses the benefit of the use of a stratigraphic simulation with a hydrologic and diagenetic model to account for fluxes within a sedimentary basin that allows a more realistic modeling of the evolution of 

For claim 11: The combination of Moose, Cai-Neng, and Hamon discloses claim 11: The computer-implemented method of claim 10, wherein:
the representation of sediment deposition comprises one or more rock volumes from the change to the amount of sediment in the geographic volume of interest (Cai-Neng, page 534 (page 9), right column, lines 10 - 14 discloses sedimentary diagenesis condition analysis which includes establishing sedimentary facies or system distribution maps under a sequence framework. FIG. 11 discloses the sedimentary distribution map, and page 538 (page 13), right column, lines 42 - 46 discloses rock components with regards to the sedimentary environment and facies.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse with the diagenesis and sediment teaching found in Cai-Neng, and the volumes of sediment change occurring during time steps teaching of Hamon, along with the additional teaching of rock components regarding the sedimentary environment. The motivation to do so would have been because Cai-Neng discloses the benefit of an improvement of exploration level and precision with regards to studies on sedimentary facies in hydrocarbon bearing basins providing the key to exploration and research in the form of seeking high quality reservoir rocks and high production enrichment blocks, compared to previous reservoir predictions which needed a higher research level (Cai-Neng, page 538 (page 13), left column, lines 17 - 25).

For claim 13: The combination of Moose, Cai-Neng, and Hamon discloses claim 13: The computer-implemented method of claim 10, wherein:
the framework for sediment deposition is based on sedimentary precipitation processes (Mosse, paragraph [0261] discloses sedimentary rocks formed based on biogenetic activity or precipitation.)

For claim 14: The combination of Mosse, Cai-Neng, and Hamon discloses claim 14: The computer-implemented method of claim 10, wherein:
the change is a formation of sediment in the geographic volume of interest (Mosse, paragraph [0079] discloses a sedimentary basin as a type of geologic environment in which facies and geobody features are formed over a period of time.)

For claim 16: The combination of Mosse, Cai-Neng, and Hamon discloses claim 16: The computer-implemented method of claim 10, wherein:
the change in the rock volume corresponds to a shape, size, and chemical composition of mineral components in the rock volume (Hamon, paragraph [0052] discloses a stratigraphic simulator performed that includes the size of the sediment grains as a characteristic of the sediments, with paragraph [0063] discloses a shape formed for the sediments during the time step in a stratigraphic simulation, and paragraph [0089] discloses chemical composition of fluids in a cell.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse, the volumes of sediment change occurring during time steps teaching of Hamon, and the diagenesis and sediment teaching found in Cai-Neng with the additional teaching of shape, size and chemical composition with regards to sediments teaching also found in Hamon. The motivation to do so would have been because Hamon discloses the benefit of the use of a stratigraphic simulation with a hydrologic and diagenetic model to account for fluxes within a sedimentary basin that allows a more realistic modeling of the evolution of the chemical composition of fluid circulating in the basis, and thus, of the fluid-rock interactions over geologic time (Hamon, paragraph [0024]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), and further in view of Tapscott et al. (U.S. PG Pub 2011/0264430 A1), hereinafter “Tapscott”.

As per claim 12, the combination of Mosse, Hamon, and Cai-Neng discloses the method of claim 10.
The combination of Mosse, Hamon, and Cai-Neng does not expressly disclose:
wherein the first set of multiple physical, chemical, biological, and geological processes is different from the second set of multiple physical, chemical, biological, and geological processes.

Tapscott however discloses:
wherein the first set of multiple physical, chemical, biological, and geological processes is different from the second set of multiple physical, chemical, biological, and geological processes (Tapscott, paragraph [0073] discloses properties and attributes with regards of cells with sediments include lithology or grain size proportions, water depth or elevation, structural dip, or other environmental conditions, thickness, and diagenesis affected reservoir quality includes reservoir facies, temperature, pressure, and maturity, providing sediments and diagenesis affected areas having different types of properties and attributes.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse and the volumes of sediment change occurring during time steps teaching of Hamon with the diagenesis and sediment teaching found in Cai-Neng and the different diagenesis and sediment affected area properties teaching of Tapscott. The motivation to do so would have been because Tapscott discloses the benefit of updating a volume as additional information is obtained and input for analysis, and as additional information is provided, models and interpretations to develop the volumes can be refined to improve the accuracy of volumes of the basin (Tapscott, paragraph [0038]).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), and further in view of Santos et al. (“The Driving Forces of Porewater and Groundwater Flow in Permeable Coastal Sediments: A Review”), hereinafter “Santos”.

As per claim 15, the combination of Mosse, Hamon, and Cai-Neng discloses the method of claim 10.
The combination of Mosse, Hamon, and Cai-Neng does not expressly disclose:
wherein the second set of multiple physical, chemical, biological, and geological processes comprises a groundwater circulation representation and a reactive groundwater representation.

Santos however discloses:
wherein the second set of multiple physical, chemical, biological, and geological processes comprises a groundwater circulation representation and a reactive groundwater representation (Santos, page 3, left column, lines 21 - 29 discloses “porewater exchange” or “submarine groundwater discharge” defined as flow of water from the sea bed to the coastal ocean, and includes groundwater flow and seawater recirculation, and page 8, left column, lines 23 - 33 discloses biogeochemical reaction models as a type of numerical model using hydrogeological data associated with porewater flows and diagenetic processes.)
Page 1, right column, lines 9 - 10 provides context of flow in sand sediments in terms of porewater or groundwater.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse and the volumes of sediment change occurring during time steps teaching of Hamon with the diagenesis and sediment teaching found in Cai-Neng and the groundwater teaching with regards to sediments and diagenesis teaching of Santos. The motivation to do so would have been because Santos discloses .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mosse et al. (U.S. PG Pub 2018/0021732 A1), in view of Cai-Neng et al (“Genesis, Classification, and Evaluation Method of Diagenetic Facies”), in view of Hamon et al. (U.S. PG Pub 2018/0347321 A1), and further in view of Cross et al (U.S. PG Pub 2002/0099504 A1), hereinafter “Cross”.

As per claim 17, the combination of Mosse, Cai-Neng, and Hamon discloses the method of claim 10.
	The combination of Mosse, Cai-Neng and Hamon does not expressly disclose:
wherein the stratigraphy comprises a carbonate stratigraphy.

Cross however discloses:
wherein the stratigraphy comprises a carbonate stratigraphy (Cross, paragraph [0033] discloses a carbonate model to simulate stratigraphy at reservoir to basin scales.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modeling and simulation framework and sedimentary basin modeling over a period of time teaching of Mosse, the diagenesis and sediment teaching found in Cai-Neng, and the volumes of sediment change occurring during time steps teaching of Hamon with the stratigraphy using carbonate model teaching of Cross. The motivation to do so would have been because Cross discloses the benefit of a model tuned to accurately predict the stratigraphy not only at locations associated with the real data, but at other locations within the three-dimensional volume remotely situated from the sample location (Cross, paragraph [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/                Primary Examiner, Art Unit 2129                                                                                                                                                                                        
March 13, 2021